 1
 2
 3
 4
 5
                                                              JS-6
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
     JOHNNY CURTHUS MURRAY,                  ) Case No. CV 17-7129-CAS (AS)
12                                           )
                         Plaintiff,          )
13                                           )
                  v.                         )      JUDGMENT
14                                           )
     MEDICAL SUPERVISOR JAMES,               )
15                                           )
                         Defendants.         )
16                                           )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed         with
21
     prejudice.
22
23                      August 28, 2019
          DATED:       ____________________________.
24
25
26
27                                             CHRISTINA A. SNYDER
                                          UNITED STATES DISTRICT JUDGE
28
